702 S.E.2d 218 (2010)
STATE
v.
Michael Patrick RYAN.
No. 366A10.
Supreme Court of North Carolina.
October 5, 2010.
Marilyn Ozer, Chapel Hill, for Michael Patrick Ryan.
Kelvin Atkinson, Assistant District Attorney, Joan Cunningham, Assistant Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 4th of October 2010 by Defendant to Extend Time for the Court Reporters to Prepare the Transcript:
"Motion Allowed by order of the Court in conference this the 5th of October 2010."